Per Curiam.
The appellant, who was plaintiff below, .brought this action against 'the respondent to recover damages for the death of her son, who was killed while in the performance of his duty as an employee of the respondent. The decedent was over twenty-one years of age at the time the injury occurred which resulted in his death. A demurrer to the complaint was sustained by the court below, and, on the appellant’s electing to stand upon the complaint, judgment for costs and of dismissal against her was entered. It is conceded that the case falls within the rules announced by this court in the cases of Hedrick v. Il*699waco R. & N. Co., 4 Wash. 400 (30 Pac. 714), and Noble v. Seattle, 19 Wash. 133 (52 Pac. 1013, 40 L. R. A. 822), and that, if these cases are to be adhered to, the judgment of the lower court must be affirmed. We are asked to either modify the former case or overrule the latter, but a careful review of the argument of the learned counsel for the appellant has failed to convince us that either of these cases are so far wrong in principle as to warrant us in changing or modifying the rules announced therein.
The judgment is affirmed.